     Case 2:17-md-02785-DDC-TJJ Document 2019 Filed 02/27/20 Page 1 of 6




                            IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF KANSAS


IN RE: EpiPen (Epinephrine
       Injection, USP) Marketing,                               MDL No: 2785
       Sales Practices and Antitrust
       Litigation                                               Case No. 17-md-2785-DDC-TJJ


(This Document Applies to Consumer
Class Cases)

________________________________________

                            NOTICE OF UNSEALING AND ORDER

        Today, the court issued a Memorandum and Order (Doc. 2018), ruling the plaintiffs’

Motion for Class Certification (Doc. 1353). That Memorandum and Order certifies the

following two classes under Federal Rule of Civil Procedure 23(b)(3):

                 1.     Nationwide RICO Damages Class (“RICO Class”). All persons
        and entities in the United States who paid or provided reimbursement for some or
        all of the purchase price of Branded or authorized generic EpiPens for the purpose
        of consumption, and not resale, by themselves, their family member(s), insureds,
        plan participants, employees, or beneficiaries, at any time between August 24,
        2011, and [specific date to be inserted when class notice is finalized].

               2.     State Antitrust Damages Class (“State Antitrust Class”). All
        persons and entities in the Antitrust States1 who paid or provided reimbursement
        for some or all of the purchase price of Branded EpiPens at any time between
        January 28, 2013, and [specific date to be inserted when class notice is finalized],
        for the purpose of consumption, and not resale, by themselves, their family
        member(s), insureds, plan participants, employees, or beneficiaries.

        The following groups are excluded from each of the classes:




        1
               The “Antitrust States” are: Alabama, California, Florida, Hawaii, Illinois, Kansas,
Maine, Michigan, Minnesota, Mississippi, Nebraska, Nevada, New Hampshire, New York, North
Carolina, Tennessee, and Utah.
      Case 2:17-md-02785-DDC-TJJ Document 2019 Filed 02/27/20 Page 2 of 6




        (a) Defendants and their officers, directors, management, employees, subsidiaries, and

affiliates;

        (b) Government entities, other than government-funded employee benefit plans;

        (c) Fully insured health plans (i.e., plans that purchased insurance that covered 100% of

the plan’s reimbursement obligations to its members);

        (d) “Single flat co-pay” consumers who purchased EpiPens or generic EpiPens only via a

fixed dollar co-payment that is the same for all covered devices, whether branded or generic

(e.g., $20 for all branded and generic devices);

        (e) Consumers who purchased or received EpiPens or authorized generic equivalents only

through a Medicaid program;

        (f) All persons or entities who purchased branded or generic EpiPens directly from

defendants;

        (g) The judges in this case and members of their immediate families;

        (h) All third-party payors who own or otherwise function as a Pharmacy Benefit Manager

or control an entity who functions as a Pharmacy Benefit Manager; and

        (i) Individual consumers whose only purchases of an EpiPen occurred before March 13,

2014 (the Generic Start Date).

        Also, the court’s Memorandum and Order denies plaintiffs’ motion to certify three other

classes.2 The Memorandum and Order explains the court’s reasons for certifying the two classes

and declining to certify the other three classes.


        2
                The three putative classes that the court declined to certify are:

                1.        Nationwide Injunctive Relief Class (“Injunctive Class”). All persons
        and entities in the United States who paid or provided reimbursement for some or all of the
        purchase price of Branded or authorized generic EpiPens for the purpose of consumption,
        and not resale, by themselves, their family member(s), insureds, plan participants,

                                                          2
     Case 2:17-md-02785-DDC-TJJ Document 2019 Filed 02/27/20 Page 3 of 6




       The court also issued today a Memorandum and Order (Doc. 2017), ruling motions filed

by plaintiffs and defendants that seek to exclude certain expert testimony offered either to

support or oppose the putative class members’ Motion for Class Certification. For reasons

explained in that Memorandum and Order, the court denies the following four motions in their

entirety: (1) plaintiffs’ Motion to Strike the Partial Testimony of Dr. Michael Blaiss (Doc.

1584), (2) plaintiffs’ Motion to Strike the Testimony of Professor James Hughes (Doc. 1852), (3)

defendants’ Motion to Exclude Expert Opinions of Professor Meredith Rosenthal (Doc. 1602),

and (4) defendants’ Motion to Exclude Opinions and Proposed Testimony of Andrew K.

Torrance (Doc. 1847), Also, the court grants in part and denies in part defendants’ Motion to

Exclude Expert Opinions of Professor Einer Elhauge (Doc. 1604). As the court explains in its

Memorandum and Order, it grants a portion of this motion. Specifically, the court grants

defendants’ motion to exclude Professor Elhauge’s opinions about Auvi-Q market foreclosure




       employees, or beneficiaries, at any time from August 24, 2011, until the effects of
       defendants’ unlawful conduct cease.

                2.       Consumer Protection Damages Class (“CP Class”). All persons and
       entities in the Consumer Protection States who paid or provided reimbursement for some
       or all of the purchase price of Branded EpiPens at any time from August 24, 2011, until
       the effects of defendants’ unlawful conduct cease, for the purpose of consumption, and not
       resale, by themselves, their family member(s), insureds, plan participants, employees, or
       beneficiaries. Plaintiffs define the term “Consumer Protection States” as: Alaska,
       California, Connecticut, the District of Columbia, Florida, Hawaii, Illinois, Maine,
       Maryland, Massachusetts, Missouri, Nebraska, Nevada, New Hampshire, New Mexico,
       North Carolina, Oklahoma, Rhode Island, Vermont, Washington, and West Virginia.

                3.       Unjust Enrichment Class (“UE Class”). All persons and entities in the
       Unjust Enrichment States who paid or provided reimbursement for some or all of the
       purchase price of Branded or authorized generic EpiPens for the purpose of consumption,
       and not resale, by themselves, their family member(s), insureds, plan participants,
       employees, or beneficiaries, at any time from August 24, 2011, until the effects of
       defendants’ unlawful conduct cease. Plaintiffs define the term “Unjust Enrichment States”
       as all 50 states.

                                                       3
     Case 2:17-md-02785-DDC-TJJ Document 2019 Filed 02/27/20 Page 4 of 6




based on Mylan’s EpiPens4Schools program because plaintiffs since have abandoned this theory.

But the court denies that motion in all other respects.

        The court has placed both the Memorandum and Order (Doc. 2018) ruling the class

certification motion and the Memorandum and Order (Doc. 2017) ruling the motions seeking to

exclude expert opinions on the CM/ECF docket as sealed orders. But this status is merely a

temporary one. This Order explains why, and also establishes the procedures the court will

follow to unseal the Memoranda and Orders.

        Our Circuit long has recognized a common-law right of access to judicial records.

United States v. Bacon, __ F.3d __, 2020 WL 855514, at *4 (10th Cir. Feb. 21, 2020); Colony

Ins. Co. v. Burke, 698 F.3d 1222, 1241 (10th Cir. 2012); Mann v. Boatright, 477 F.3d 1140, 1149

(10th Cir. 2007). This right “is an important aspect of the overriding concern with preserving the

integrity of the law enforcement and judicial processes.” Lanphere & Urbaniak v. Colorado, 21

F.3d 1508, 1511 (10th Cir. 1994) (citation and internal quotation marks omitted). But, the

public’s right to access judicial records is not an absolute one and, in some circumstances, the

presumption of access “can be rebutted if countervailing interests heavily outweigh the public

interests in access.” Mann, 477 F.3d at 1149 (citation and internal quotation marks omitted).

        A party hoping to overcome the presumption of access must shoulder the burden to

establish a significant interest that outweighs the presumption of access. Id.; see also Bacon,

2020 WL 855514, at *4 (“[T]he party seeking to keep records sealed bears the burden of

justifying that secrecy,” and it must “articulate a sufficiently significant interest that will justify

continuing to override the presumption of public access” (citation and internal quotation marks

omitted)). Also, our Circuit assigns a strong presumption of public access to judicial records

containing substantive rulings about a litigant’s legal rights. Riker v. Fed. Bureau of Prisons,



                                                       4
     Case 2:17-md-02785-DDC-TJJ Document 2019 Filed 02/27/20 Page 5 of 6




315 F. App’x 752, 755 (10th Cir. 2009) (“Especially ‘where documents are used to determine

litigants’ substantive legal rights, a strong presumption of access attaches.’” (quoting Lugosch v.

Pyramid Co. of Onondaga, 435 F.3d 110, 121 (2d Cir. 2006))); see also FTC v. Standard Fin.

Mgmt. Corp., 830 F.2d 404, 409 (1st Cir. 1987) (“[R]elevant documents which are submitted to,

and accepted by, a court of competent jurisdiction in the course of adjudicatory proceedings,

become documents to which the presumption of public access applies.”).

       Consistent with this precedent, the court adopts the following procedures:

               1.      The parties promptly shall meet and confer to determine whether any

                       aspect of the court’s two Memoranda and Orders (Docs. 2017 & 2018),

                       consistent with the standards outlined above, should remain under seal.

                       For purposes of this requirement, a telephone or video conference may

                       satisfy the “meet” portion of this directive.

               2.      If any party contends that any aspect of either Memorandum and Order

                       qualifies for sealed status, the parties must file, no later than March 6,

                       2020, a joint notice: (a) identifying all portions that the party or parties

                       contend should remain sealed and the parties’ respective positions on that

                       request; and (b) briefly explaining why the passage deserves sealed status.

                       The parties may use any effective and efficient method to convey this

                       information, e.g., interlineation of the Memorandum and Order. When

                       making the decision whether to request continued sealing, the court asks

                       the parties to remember that much of the information cited in the

                       Memoranda and Orders was made available publicly during the June 11–

                       12, 2019 class certification hearing.



                                                      5
Case 2:17-md-02785-DDC-TJJ Document 2019 Filed 02/27/20 Page 6 of 6




       3.    If the parties file a joint notice like the one described in paragraph (2), the

             court promptly will convene a telephone conference with counsel to

             consider and rule on the requests. If no such notice is timely filed, the

             court will unseal the entire Memorandum and Order ruling the class

             certification motion and the entire Memorandum and Order ruling the

             motions seeking to exclude expert opinions on the public CM/ECF docket

             on March 10, 2020.

       IT IS SO ORDERED.

       Dated this 27th day of February, 2020, at Kansas City, Kansas.

                                             s/ Daniel D. Crabtree
                                             Daniel D. Crabtree
                                             United States District Judge




                                            6
